United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 07-2161
                                ___________

Grady Newingham,                     *
Malik A. Khabir,                     *
                                     *
           Appellants,               *
                                     *   Appeal from the United States
     v.                              *   District Court for the Eastern
                                     *   District of Arkansas.
Benny Magness, Chairman,             *
Arkansas Board of Correction;        *   [UNPUBLISHED]
Drew Allen Baker, Vice Chairman,     *
Arkansas Board of Correction;        *
Kelly Pace, Arkansas Board of        *
Correction; Mary Parker, Dr.,        *
Arkansas Board of Correction;        *
Leroy Brownlee, Arkansas Board       *
of Correction; W L Ferren, (Bill),   *
Arkansas Board of Correction; J.     *
Aaron Hawkins, Sr., Pastor,          *
Arkansas Board of Correction; Mike   *
Huckabee, Governor of Arkansas;      *
Mike Beebe, Attorney General of      *
Arkansas; Larry Norris, Director,    *
Arkansas Department of Correction;   *
Ray Hobbs, Deputy Director,          *
Arkansas Department of Correction;   *
Grant Harris, Warden, Varner Unit,   *
ADC; Thomas Hurst, Assistant         *
Warden, Varner Unit, ADC; Kim        *
Luckett, Assistant Warden, Varner    *
Unit, ADC; Yolanda Clark, Captain,   *
Varner Unit, ADC; Charles Freyder,   *
Chaplin, ADC; Tim Moncrief,          *
Assistant Warden, Varner Super        *
Max, ADC; James Gibson, Assistant     *
Director, ADC; David White,           *
Warden, Maximum Security Unit,        *
ADC; Justine Minor, Disciplinary      *
Hearing Officer, ADC; Juanita         *
Mathis, Disciplinary Hearing Officer, *
ADC; Minnie Drayer, Disciplinary      *
Hearing Officer, ADC; Keith Waddle,   *
Disciplinary Hearing Officer, ADC;    *
Chris Coody, Disciplinary Hearing     *
Officer, ADC; Lorie Taylor,           *
Disciplinary Hearing Officer, ADC;    *
Michael Hutchinson, Sgt., Varner      *
Super Max, ADC; Kenneth Tillman,      *
Lt., Varner Super Max, ADC; James     *
Barnett, Captain, Varner Super Max,   *
ADC; Jacqueline Owens, Disciplinary   *
Officer, Varner Super Max, ADC;       *
Brian Cockrell, Corporal,             *
Maximum Security Unit, ADC; F.        *
Raspberry, Sgt., Maximum Security     *
Unit, ADC; Larry May, Assistant       *
Director, ADC; Tommy James,           *
Assistant Warden, Maximum Security    *
Unit, ADC; Rick Toney, Warden,        *
Varner Super Max, ADC; Ronald         *
Bailey, Lt., Maximum Security Unit,   *
ADC; Does, John & Jane,               *
                                      *
            Appellees.                *
                                 ___________

                           Submitted: June 20, 2008
                              Filed: August 21, 2008
                               ___________



                                        -2-
Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Arkansas inmates Grady Newingham and Malik Khabir appeal three
interlocutory orders entered in their action challenging prison dietary and grooming
policies under 42 U.S.C. § 1983 and the Religious Land Use and Institutionalized
Persons Act (RLUIPA), 42 U.S.C. § 2000cc-1(a)(1)-(2). We lack jurisdiction in this
appeal to review two of the orders – one denying leave to amend the complaint and
the other dismissing certain defendants – because the orders were not final when this
appeal was filed, and did not otherwise qualify for interlocutory appeal. See 28
U.S.C. §§ 1291, 1292; Kassuelke v. Alliant Techsys., Inc., 223 F.3d 929, 930-31 (8th
Cir. 2000).

       As to the order denying a preliminary injunction to stop enforcement of the
grooming policy, we conclude that the district court1 employed the proper legal
analysis under RLUIPA and did not err in determining that plaintiffs failed to show
a likelihood of success on the merits or irreparable harm. See Fegans v. Norris, No.
06-3473, 2008 WL 3266653 (8th Cir. Aug. 11, 2008) (upholding Arkansas grooming
policies against RLUIPA challenge); Hamilton v. Schriro, 74 F.3d 1545, 1550-51 (8th
Cir. 1996); see also Safety-Kleen Sys., Inc. v. Hennkens, 301 F.3d 931, 935 (8th Cir.
2002) (standard of review); Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 113
(8th Cir. 1981) (en banc) (preliminary injunction factors).

       Accordingly, we affirm the district court’s order denying preliminary injunctive
relief. We also deny plaintiffs’ request for a writ of mandamus based on conclusory

      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.

                                         -3-
assertions of the district court’s bias, and we deny as moot plaintiffs’ motion to
consolidate this appeal with Appeal No. 07-3835.
                        ______________________________




                                       -4-